      1:20-cv-04291-SAL          Date Filed 12/10/20      Entry Number 1        Page 1 of 15




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                       AIKEN DIVISION

                                    CIVIL ACTION NUMBER:

Allstate Insurance Company,

               Plaintiff,

       v.
                                                     COMPLAINT FOR DECLARATORY
                                                             JUDGMENT
Whitaker Pest Solutions, LLC, Kenneth
Whitaker, and Dana Dupriest,

               Defendants.


       Plaintiff Allstate Insurance Company, seeking a declaration of rights from this Court

pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201 and Federal Rule of Civil Procedure

57, alleges as follows:

                                               PARTIES

       1.      Allstate Insurance Company (“Allstate”) is a corporation organized and existing

under the laws of the State of Illinois with its principal place of business in Northbrook, Illinois.

       2.      Upon information and belief, Whitaker Pest Solutions, LLC (“WPS”) is a limited

liability company formed and existing pursuant to the laws of the State of South Carolina with its

principal place of business in Aiken County, South Carolina. Upon information and belief,

Kenneth Andrew Whitaker Sr. (“Whitaker”) is the sole member of Whitaker Pest Solutions,

LLC, and Whitaker is a resident of Aiken County, South Carolina.

       3.      Upon information and belief, Dana Dupriest is a resident and citizen of Aiken

County, South Carolina.

                                         JURISDICTION
      1:20-cv-04291-SAL         Date Filed 12/10/20       Entry Number 1        Page 2 of 15




       4.      This Court has jurisdiction over this dispute by virtue of Title 28 U.S.C. § 1332 in

that there is complete diversity of citizenship between the parties and the amount in controversy

is in excess of Seventy-Five Thousand Dollars ($75,000.00) exclusive of interest and costs.

       5.      Venue is proper in the District of South Carolina, Aiken Division pursuant to 28

U.S.C. 1391(b)(1)-(2), in that it is the judicial district in which a Defendant resides, a substantial

part of the events or omissions giving rise to the claim occurred within this district, and the

Underlying Lawsuit giving rise to the claims at issue is pending in this district.

       6.      There is an actual controversy between the parties such that a declaration of the

parties’ respective rights is proper under 28 U.S.C. § 2201.

                                    FACTUAL BACKGROUND

                                         Insurance Policy

       7.      Allstate issued insurance policy number 648839437 (“the Policy”) to the Named

Insured “Whitaker Pest Solutions” for the policy period of January 10, 2019 to January 10, 2020.

See Exhibit A. That policy included Covered Autos Liability Coverage with a coverage limit of

$1,000,000, and Underinsured Motorist Coverage with a coverage limit of $75,000 for each

accident.

       8.      The Policy contained a Business Auto Coverage Form which stated the following:

                            BUSINESS AUTO COVERAGE FORM

               Various provisions in this policy restrict coverage. Read the entire
               policy carefully to determine rights, duties and what is and is not
               covered.

               Throughout this policy the words “you” and “your” refer to the
               Named Insured shown in the Declarations. The words “we”, “us”
               and “our” refer to the company providing this insurance.

               Other words and phrases that appear in quotation marks have
               special meaning. Refer to Section V – Definitions.



                                                  2
1:20-cv-04291-SAL      Date Filed 12/10/20      Entry Number 1       Page 3 of 15




                      SECTION I – COVERED AUTOS

      Item Two of the Declarations shows the “autos” that are covered
      “autos” for each of your coverages. The following numerical
      symbols describe the “autos” that may be covered “autos”. The
      symbols entered next to a coverage on the Declarations designate
      the only “autos” that are covered “autos”.

      A.       Description of Covered Auto Designation Symbols

           Symbol                     Description of Covered Auto
                                      Designation Symbol
           7           Specifically   Only those “autos” described in Item
                       Described      Three of the Declarations for which a
                       “Autos”        premium charge is shown (and for
                                      Covered Autos Liability Coverage
                                      any “trailers” you don’t own while
                                      attached to any power unit described
                                      in Item Three).


      SECTION II – COVERED AUTOS LIABILITY COVERAGE

      A.       Coverage

               We will pay all sums an “insured” legally must pay as
               damages because of “bodily injury” or “property damage” to
               which this insurance applies, caused by an “accident” and
               resulting from the ownership, maintenance or use of a
               covered “auto”.

               We will also pay all sums an “insured” legally must pay as a
               “covered pollution cost or expense” to which this insurance
               applies, caused by an “accident” and resulting from the
               ownership, maintenance or use of covered “autos”.
               However, we will only pay for the “covered pollution cost
               or expense” if there is either “bodily injury” or “property
               damage” to which this insurance applies that is caused by
               the same “accident”.

               We have the right and duty to defend any “insured” against a
               “suit” asking for such damages or a “covered pollution cost
               or expense”. However, we have no duty to defend any
               “insured” against a “suit” seeking damages for “bodily
               injury” or “property damage” or a “covered pollution cost or



                                        3
1:20-cv-04291-SAL    Date Filed 12/10/20     Entry Number 1      Page 4 of 15




            expense” to which this insurance does not apply. We may
            investigate and settle any claim or “suit” as we consider
            appropriate. Our duty to defend or settle ends when the
            Covered Autos Liability Coverage Limit of Insurance has
            been exhausted by payment of judgments or settlements.

            1.      Who Is An Insured

                    The following are “insureds”:

                    a.     You for any covered “auto”.

                    b.     Anyone else while using with your
                           permission a covered “auto” you own, hire
                           or borrow except:

                           (1)    The owner or anyone else from
                                  whom you hire or borrow a covered
                                  “auto”. . . .

                           (2)    Your “employee” if the covered
                                  “auto” is owned by that “employee”
                                  or a member of his or her household.

                           (5)    A partner (if you are a partnership)
                                  or a member (if you are a limited
                                  liability company) for a covered
                                  “auto” owned by him or her or a
                                  member of his or her household.

                    c.     Anyone liable for the conduct of an
                           “insured” described above but only to the
                           extent of that liability.

      ...

      SECTION V – DEFINITIONS

      G.    “Insured” means any person or organization qualifying as
            an insured in the Who Is An Insured provision of the
            applicable coverage. Except with respect to the Limit of
            Insurance, the coverage afforded applies separately to each
            insured who is seeking coverage or against whom a claim
            or “suit” is brought.




                                     4
      1:20-cv-04291-SAL       Date Filed 12/10/20      Entry Number 1       Page 5 of 15




       9.     ITEM TWO of the Policy’s Business Auto Declarations is a “Schedule of

Coverages and Covered Autos,” which states the following, in pertinent part:

               COVERAGES                  COVERED LIMIT
                                          AUTOS
               COVERED AUTOS              7       $1,000,000
               LIABILITY
               UNDERINSURED               7              $75,000
               MOTORSTS (When not
               included in Uninsured
               Motorists Coverage)


       10.    ITEM THREE of the Policy is a Schedule of Covered Autos You Own, which

states “2016 Chevrolet Silverado 2500HD, 1GC1KUE85GF230838.” No other vehicles are

listed in the Policy’s Schedule of Covered Autos You Own.

       11.    The Policy contained Commercial Auto Endorsement CA 21 88 12 13, titled

“South Carolina Underinsured Motorists Coverage,” which states the following, in pertinent part:

              A.      Coverage

              1.      We will pay in accordance with the South Carolina
                      Underinsured Motorists Law all sums the “insured” is
                      legally entitled to recover as damages from the owner or
                      driver of an “underinsured motor vehicle”. The damages
                      must result from “bodily injury” sustained by an “insured”
                      or “property damage” caused by an “accident”. The
                      owner’s or driver’s liability for these damages must arise
                      out of the ownership, maintenance or use of the
                      “underinsured motor vehicle”.

              B.      Who Is An Insured

                      If the Named Insured is designated in the Declarations as:

                      2.     A partnership, limited liability company,
                             corporation or any other form of organization, then
                             the following are “insureds”:

                             a.      Anyone “occupying” a covered “auto” or a
                                     temporary substitute for a covered “auto”.


                                               5
      1:20-cv-04291-SAL         Date Filed 12/10/20     Entry Number 1         Page 6 of 15




                                      The covered “auto” must be out of service
                                      because of its breakdown, repair, servicing,
                                      “loss” or destruction.

                C.     Exclusions

                       This coverage does not apply to any of the following:

                       1.     The direct or indirect benefit of any insurer or self-
                              insurer under any workers’ compensation, disability
                              benefits or similar law.

                                 Underlying Claim and Lawsuit

       12.      Dupriest filed a lawsuit (“the Underlying Lawsuit”) in the Aiken County Court of

Common Pleas on September 21, 2020, captioned Dana Dupriest v. Whitaker Pest Solutions,

LLC, and Kenneth Whitaker (2020-CP-02-1824). See Exhibit B.              In that Complaint (“the

Underlying Complaint”), Dupriest alleged she was in a motor vehicle accident (“the subject

motor vehicle accident”) on December 20, 2019, involving a vehicle operated by Kenneth

Whitaker. According to the Underlying Lawsuit, Whitaker was driving his 2001 Ford F-150 to

Briar Creek Hunting Club in Burke County, Georgia, and Dupriest accompanied him in the

vehicle.     The Underlying Lawsuit contends Whitaker was traveling to the hunt club “in

furtherance of his pest control business and was therefore acting in the course and scope of his

employment with an ownership of same.” The Underlying Complaint alleges Whitaker was

driving too fast for conditions and lost control of the truck, causing it to roll over and for

Dupriest to be ejected through the truck’s windshield. The Underlying Complaint contains one

cause of action for negligence against Whitaker, and further contends WPS is vicariously liable

for Whitaker’s allegedly negligent acts.

       13.      Allstate has provided a defense pursuant to a reservation of rights to Whitaker in

the Underlying Lawsuit.




                                                6
      1:20-cv-04291-SAL         Date Filed 12/10/20      Entry Number 1        Page 7 of 15




       14.     Previously, on March 26, 2020, Plaintiff’s attorney sent a letter addressed to

Allstate Insurance Company, in which Plaintiff’s counsel demanded that Allstate tender both its

Covered Auto Liability Coverage limits and its Underinsured Motorist Coverage limits. See

Exhibit C. Plaintiff’s attorney’s letter also states “the policy covers the two potential defendants,

Whitaker Pest Solutions, LLC and Kenneth Whitaker.”

                                  FOR A FIRST DECLARATION

       15.     The allegations in the preceding paragraphs are realleged as though repeated

verbatim herein.

       16.     At the time of the subject motor vehicle accident, Whitaker was operating a 2001

Ford F-150, and that vehicle is not listed in the Policy’s Schedule of Covered Autos You Own.

       17.     The Policy states that “covered autos” are “[o]nly those ‘autos’ described in Item

Three of the Declarations for which a premium charge is shown (and for Covered Autos Liability

Coverage any ‘trailers’ you don’t own while attached to any power unit described in Item

Three).”

       18.     Allstate seeks a declaration from the Court that because the 2001 Ford F-150

involved in the subject motor vehicle accident was not listed in the Policy’s Schedule of Covered

Autos You Own, the 2001 Ford F-150 is not a “covered ‘auto’” pursuant to the Policy.

                              FOR A SECOND DECLARATION

       19.     The allegations in the preceding paragraphs are realleged as though repeated

verbatim herein.

       20.     The Policy states Allstate “will pay all sums an ‘insured’ legally must pay as

damages because of ‘bodily injury’ or ‘property damage’ to which this insurance applies, caused

by an ‘accident’ and resulting from the ownership, maintenance or use of a covered ‘auto’.”




                                                 7
      1:20-cv-04291-SAL         Date Filed 12/10/20      Entry Number 1        Page 8 of 15




       21.     Allstate seeks a declaration that because Dupriest’s alleged bodily injuries do not

“result from the ownership, maintenance or use of a covered ‘auto’,” the Policy does not afford

coverage for any claims or damages alleged in the Underlying Lawsuit and Allstate does not

have duties to defend or indemnify Whitaker or WPS in the Underlying Lawsuit.

                                FOR A THIRD DECLARATION

       22.     The allegations in the preceding paragraphs are realleged as though repeated

verbatim herein.

       23.     Throughout the Policy, “you” refers to the Named Insured, which is WPS, and the

Policy states: “The following are ‘insureds’: . . . You for any covered ‘auto’.”

       24.     The Policy states Allstate “will pay all sums an ‘insured’ legally must pay as

damages because of ‘bodily injury’ or ‘property damage’ to which this insurance applies, caused

by an ‘accident’ and resulting from the ownership, maintenance or use of a covered ‘auto’.”

       25.     Allstate seeks a declaration that because the 2001 Ford F-150 involved in the

subject accident is not a “covered ‘auto,’” WPS is not an “insured” with respect to the claim at

issue, the Policy does not afford coverage for any claims or damages alleged in the Underlying

Lawsuit, and Allstate does not have duties to defend or indemnify WPS in the Underlying

Lawsuit.

                              FOR A FOURTH DECLARATION

       26.     The allegations in the preceding paragraphs are realleged as though repeated

verbatim herein.

       27.     The Policy states, in pertinent part, that “The following are “insureds”: . . .

Anyone else while using with your permission a covered “auto” you own, hire or borrow,” and

further states exceptions to that provision.




                                                 8
      1:20-cv-04291-SAL         Date Filed 12/10/20       Entry Number 1        Page 9 of 15




       28.     The Policy states Allstate “will pay all sums an ‘insured’ legally must pay as

damages because of ‘bodily injury’ or ‘property damage’ to which this insurance applies, caused

by an ‘accident’ and resulting from the ownership, maintenance or use of a covered ‘auto’.”

       29.     Allstate seeks a declaration that because the 2001 Ford F-150 involved in the

subject accident is not a “covered ‘auto,’” Whitaker is not an “insured” with respect to the claim

at issue, the Policy does not afford coverage for any claims or damages alleged in the Underlying

Lawsuit, and Allstate does not have duties to defend or indemnify Whitaker in the Underlying

Lawsuit.

                                FOR A FIFTH DECLARATION

       30.     The allegations in the preceding paragraphs are realleged as though repeated

verbatim herein.

       31.     The Policy states, in pertinent part, that “The following are ‘insureds’: . . . Anyone

else while using with your permission a covered ‘auto’ you own, hire or borrow except: . . . The

owner or anyone else from whom you hire or borrow a covered ‘auto’.”

       32.     The Policy further states, in pertinent part, that “The following are ‘insureds’: . . .

Anyone else while using with your permission a covered ‘auto’ you own, hire or borrow except: .

. . Your ‘employee’ if the covered ‘auto’ is owned by that ‘employee’ or a member of his or her

household.”

       33.     Additionally, the Policy states, in pertinent part, that “The following are

‘insureds’: . . . Anyone else while using with your permission a covered ‘auto’ you own, hire or

borrow except: . . . A partner (if you are a partnership) or a member (if you are a limited liability

company) for a covered ‘auto’ owned by him or her or a member of his or her household.”




                                                 9
     1:20-cv-04291-SAL        Date Filed 12/10/20     Entry Number 1        Page 10 of 15




       34.    The 2001 Ford F-150 involved in the subject motor vehicle accident was owned

by Kenneth Whitaker.

       35.    Upon information and belief, Whitaker is an owner, member, and employee of

WPS.

       36.    Allstate seeks a declaration that because Whitaker owns the 2001 Ford F-150

involved in the subject motor vehicle accident, he does not qualify as an “insured” with respect

to the claim at issue, the Policy does not afford coverage for any claims or damages alleged in

the Underlying Lawsuit, and Allstate does not have duties to defend or indemnify Whitaker or

WPS in the Underlying Lawsuit.

                              FOR A SIXTH DECLARATION

       37.    The allegations in the preceding paragraphs are realleged as though repeated

verbatim herein.

       38.    The Policy’s Worker’s Compensation Exclusion states the following in pertinent

part: “[t]his insurance does not apply to any of the following: Any obligation for which the

‘insured’ or the ‘insured’s’ insurer may be held liable under any workers’ compensation,

disability benefits or unemployment compensation law or any similar law.”

       39.    Upon information and belief, Dupriest was an employee of WPS.

       40.    Allstate seeks a declaration from the Court that the Worker’s Compensation

Exclusion bars coverage for all of Dupriest’s claims or damages in the Underlying Lawsuit and

Allstate does not have duties to defend or indemnify Whitaker or WPS in the Underlying

Lawsuit.

                            FOR A SEVENTH DECLARATION




                                              10
      1:20-cv-04291-SAL         Date Filed 12/10/20         Entry Number 1       Page 11 of 15




        41.     The allegations in the preceding paragraphs are realleged as though repeated

verbatim herein.

        42.     The Policy’s Employee Indemnification and Employer’s Liability Exclusion

states the following, in pertinent part:

                        This insurance does not apply to any of the following:

                        4.      Employee Indemnification And Employer’s
                                Liability

                                “Bodily injury” to:

                                a.         An “employee” of the “insured” arising out
                                           of and in the course of:

                                           (1)    Employment by the “insured”; or

                                           (2)    Performing the duties related to the
                                                  conduct of the “insured’s” business;
                                                  ...

                                This exclusion applies:

                                           (1)    Whether the “insured” may be liable
                                                  as an employer or in any other
                                                  capacity; and

                                           (2)    To any obligation to share damages
                                                  with or repay someone else who
                                                  must pay damages because of the
                                                  injury.


        43.     Upon information and belief, Dupriest was an employee of WPS.

        44.     Upon information and belief, Dupriest’s alleged damages constitute bodily

injuries to an employee of WPS arising out of and in the course of employment by WPS, or

performing the duties related to the conduct of WPS’ business.




                                                    11
      1:20-cv-04291-SAL          Date Filed 12/10/20     Entry Number 1       Page 12 of 15




          45.   Allstate seeks a declaration that the Employee Indemnification and Employer’s

Liability Exclusion bars coverage for all of Dupriest’s claims and damages alleged in the

Underlying Lawsuit and Allstate does not have duties to defend or indemnify Whitaker or WPS

in the Underlying Lawsuit.

                               FOR AN EIGHTH DECLARATION

          46.   The allegations in the preceding paragraphs are realleged as though repeated

herein.

          47.   The Policy’s Fellow Employee Exclusion states “This insurance does not apply to

any of the following: . . . ‘Bodily injury’ to: . . . Any fellow ‘employee’ of the ‘insured’ arising

out of and in the course of the fellow ‘employee’s’ employment or while performing duties

related to the conduct of your business; . . . .”

          48.   Upon information and belief, Dupriest was an employee of WPS.

          49.   Upon information and belief, Dupriest’s alleged bodily injuries arose out of and in

the course of her employment or while performing duties related to the conduct of WPS’

business.

          50.   Allstate seeks a declaration that the Employee Indemnification and Fellow

Employee Exclusion bars coverage for all of Dupriest’s claims and damages alleged in the

Underlying Lawsuit and Allstate does not have duties to defend or indemnify Whitaker or WPS

in the Underlying Lawsuit.

                                 FOR A NINTH DECLARATION

          51.   The allegations in the preceding paragraphs are realleged as though repeated

herein.




                                                    12
     1:20-cv-04291-SAL         Date Filed 12/10/20       Entry Number 1        Page 13 of 15




          52.   The Policy contains Commercial Auto Endorsement CA 21 88 12 13, titled

“South Carolina Underinsured Motorists Coverage,” which states “We will pay in accordance

with the South Carolina Underinsured Motorists Law all sums the ‘insured’ is legally entitled to

recover as damages from the owner or driver of an ‘underinsured motor vehicle’. The damages

must result from ‘bodily injury’ sustained by an ‘insured’ or ‘property damage’ caused by an

‘accident’. The owner’s or driver’s liability for these damages must arise out of the ownership,

maintenance or use of the ‘underinsured motor vehicle’.”

          53.   Commercial Auto Endorsement CA 21 88 12 13 states “If the Named Insured is

designated in the Declarations as: . . . A partnership, limited liability company, corporation or

any other form of organization, then the following are ‘insureds’: a. Anyone ‘occupying’ a

covered ‘auto’ or a temporary substitute for a covered ‘auto’. The covered ‘auto’ must be out of

service because of its breakdown, repair, servicing, ‘loss’ or destruction.”

          54.   Allstate seeks a declaration that because the 2001 Ford F-150 involved in the

subject motor vehicle accident is not a “covered ‘auto’” or a temporary substitute for a “covered

‘auto,’” Dupriest is not an insured for purposes of the Policy’s Underinsured Motorist Coverage,

and the Policy does not afford any underinsured motorist coverage for any of Dupriest’s claims

arising out of the subject motor vehicle accident, including her claims in the Underlying Lawsuit.

                               FOR A TENTH DECLARATION

          55.   The allegations in the preceding paragraphs are realleged as though repeated

herein.

          56.   Commercial Auto Endorsement CA 21 88 12 13 states “This coverage does not

apply to any of the following: . . . The direct or indirect benefit of any insurer or self-insurer

under any workers’ compensation, disability benefits or similar law.”




                                                 13
     1:20-cv-04291-SAL        Date Filed 12/10/20      Entry Number 1      Page 14 of 15




       57.    Allstate seeks a declaration that the above-stated exclusion bars underinsured

motorist coverage for any of Dupriest’s claims arising out of the subject motor vehicle accident,

including her claims in the Underlying Lawsuit.

   WHEREFORE, Allstate prays:

       (a)    that the Court issue a declaration that because the 2001 Ford F-150 is not a

“covered ‘auto’” pursuant to the Policy, the Policy does not afford coverage for any claims or

damages alleged in the Underlying Lawsuit and Allstate does not have duties to defend or

indemnify Whitaker or WPS in the Underlying Lawsuit;

       (b)    that the Court issue a declaration that because Whitaker and WPS are not

“insureds” with respect to the claim at issue, the Policy does not afford coverage for any claims

or damages alleged in the Underlying Lawsuit, and Allstate does not have duties to defend or

indemnify Whitaker or WPS in the Underlying Lawsuit;

       (c)    that the Court issue a declaration that the Worker’s Compensation Exclusion bars

coverage for all of Dupriest’s claims or damages in the Underlying Lawsuit and Allstate does not

have duties to defend or indemnify Whitaker or WPS in the Underlying Lawsuit.

       (d)    that the Court issue a declaration that the Employee Indemnification and

Employer’s Liability Exclusion bars coverage for all of Dupriest’s claims and damages alleged

in the Underlying Lawsuit and Allstate does not have duties to defend or indemnify Whitaker or

WPS in the Underlying Lawsuit.

       (e)    that the Court issue a declaration that the Employee Indemnification and Fellow

Employee Exclusion bars coverage for all of Dupriest’s claims and damages alleged in the

Underlying Lawsuit and Allstate does not have duties to defend or indemnify Whitaker or WPS

in the Underlying Lawsuit;




                                               14
     1:20-cv-04291-SAL        Date Filed 12/10/20      Entry Number 1       Page 15 of 15




       (f)    that the court issue a declaration that the Policy does not afford underinsured

motorist coverage for any of Dupriest’s claims arising out of the subject motor vehicle accident,

including her claims in the Underlying Lawsuit; and

       (f)    that the Court awards such other relief as this Court deems just and proper.




                                            TURNER PADGET GRAHAM & LANEY, P.A.



                                            By: /s/ Robert E. Kneece III
                                            John S. Wilkerson, III, Fed. ID No.: 4657
                                            Robert E. Kneece III, Fed. ID No.: 12351
                                            40 Calhoun Street, Suite 200 (29401)
                                            P.O. Box 22129
                                            Charleston, South Carolina 29413
                                            Telephone: (843) 576-2829
                                            Facsimile: (843) 843-577-1639
                                            Email: JWilkerson@TurnerPadget.com
                                                   RKneece@TurnerPadget.com

                                            ATTORNEYS FOR ALLSTATE INSURANCE
                                            COMPANY

Charleston, SC
December 10, 2020




                                               15
